8 So.3d 481 (2009)
Cedric S. DENSON, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D09-631.
District Court of Appeal of Florida, Third District.
April 29, 2009.
Rehearing Denied May 19, 2009.
Cedric S. Denson, in proper person.
Bill McCollum, Attorney General, for appellee.
*482 Before SHEPHERD, CORTIÑNAS, and SALTER, JJ.
PER CURIAM.
Affirmed. See Harris v. State, 810 So.2d 1093, 1094 (Fla. 5th DCA 2002) ("Scoresheet errors are harmless when the sentence is the result of a negotiated plea.").